Title: William Sampson to Thomas Jefferson, 9 February 1817
From: Sampson, William
To: Jefferson, Thomas


          
            Dear Sir
            Washington Feby 9 1817
          
          Your very obliging and interesting letter was sent after me from New York. I cannot thank you enough for so great a favor. I hope I have not transgressed in Suffering a part of it to be published in the national intelligencer where it will appear tomorrow. It was done at the desire and upon Consultation with some that respect you most, The time pressed and the accession of force to what I may under your sanction now call the public interest called for it. I know how frank and free you bear yourself towards your Country and those who take its part and that you have little reason to  mask your sentiments. I write this to deprecate your displeasure and do not pretend to trouble you with any claim of a further answer Your ease and leisure after a long life of patriotism is sacred to me and all your friends. I shall hold your silence to be assent   and shall remain
          
            Yours with all deference and respect Your obged & obedt Servant
            William Sampson
          
         